    Case 2:20-cv-00011-LGW-BWC Document 120 Filed 05/21/20 Page 1 of 2




               In the United States District Court
                                                                                    FILED
                                                                         John E. Triplett, Acting Clerk
                                                                          United States District Court



               for the Southern District of Georgia
                                                                     By CAsbell at 11:00 am, May 21, 2020




                       Brunswick Division
    DONJON-SMIT, LLC,

         Plaintiff,

         v.                                       No. 2:20-CV-011

    ADMIRAL KARL L. SCHULTZ and
    COMMANDER NORM C. WITT,
    individually and in their
    official capacity as Officers
    of the United States Coast
    Guard; CAPTAIN JOHN D. COLE and
    COMMANDER GARRETT R. MEYER, in
    their official capacities as
    Officers of the United States
    Coast Guard; and CAPTAIN JOHN
    W. REED and COMMANDER MATTHEW
    J. BAER, in their individual
    capacities, 1

         Defendants.

                                      ORDER

        Before the Court is the Parties’ Stipulation of Dismissal,

dkt. no. 118, wherein they inform the Court that they wish to

dismiss this action without prejudice.             The dismissal complies

with     the   requirements      of   Federal   Rule    of   Civil   Procedure

41(a)(1)(A)(ii).         After    consideration    by    the   Court,       and             a



1
 Pursuant to Federal Rule of Civil Procedure 25(d), Captain John D. Cole
is substituted for Captain John W. Reed, and Commander Garrett R. Meyer
is substituted for Commander Matthew J. Baer, in connection with the
claims against those officers in their official capacities. The Clerk
is DIRECTED to update the docket to reflect this change.
 Case 2:20-cv-00011-LGW-BWC Document 120 Filed 05/21/20 Page 2 of 2



conference among the parties, the Court approves the dismissal.

Accordingly, all claims asserted in this action are DISMISSED

without prejudice.    Each party shall bear its own fees and costs.

The Clerk is DIRECTED to close this case.



     SO ORDERED, this     21st   day of May, 2020.




                                                                      _
                                  HON. LISA GODBEY WOOD, JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
